En Juez Asociado Señok Wolf,
emitió la opinión del tribunal.
Jesús Quiñones fue acusado del delito de acometimiento y agresión con circunstancias agravantes cometido en la persona de María Luisa Fernández. Hubo prueba tendente a demostrar que el acusado se bailaba ebrio y que mientras se celebraba un baile en Pío Piedras y María Luisa Fernández bailaba con su primo, el acusado, quien antes había tratado de obligarla a bailar con él, la acometió y agredió. La prueba del acusado tendió a demostrar que tuvo una riña con el primo, que el primer agresor fue dicho primo y que el acusado nunca trató de agredir a la joven.
La corte inferior pudo apreciar el testimonio de los va-rios testigos que declararon contra el acusado y no podemos ver que hubiera error en la apreciación de la prueba. En otras palabras, hubo prueba tendente a demostrar que el acusado en verdad acometió y agredió a María Luisa Fer-nández. ! ¿
*229El apelante también señala como error que la corte tenía prejuicio. Durante el interrogatorio del acusado la corte preguntó a éste si no sabía que era una imprudencia insistir en bailar con una persona si ella no deseaba bailar. A este respecto, y quizás en otros, el apelante sostiene que la corte demostró estar prejuzgada. Esta indicación de la corte difícilmente podría considerarse como prejuicio, y nada bailamos en la transcripción de la evidencia que revele que el juez en realidad tuviera mala voluntad u hostilidad para con el acusado.

La sentencia debe ser confirmada.